Citation Nr: 0907884	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-16 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected disability of 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  March 2005 and November 2007 rating decisions 
of the Pittsburgh, Pennsylvania Department of Veterans' 
Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the 
undersigned Veterans' Law Judge in November 2008.  A 
transcript of that hearing has been associated with the 
claims file.

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, currently 
evaluated as 30 percent disabling.

2.  Hypertension did not originate in service and it is not 
related to any incident of service.

3.  The Veteran's current hypertension is directly related to 
his service-connected PTSD.



CONCLUSION OF LAW

Hypertension is proximately due to, or the result of, the 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
secondary service connection for hypertension in the March 
2005 rating decision, he was provided notice of the VCAA in 
December 2004.  The VCAA letter indicated the types of 
information and evidence not of record that were necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both private and 
VA medical treatment records.  Thereafter, the Veteran 
received additional notice in April 2006, pertaining to the 
downstream disability rating and effective date elements of 
his claim, and was furnished a Statement of the Case in May 
2007.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his 
hypertension is related to his service-connected PTSD.  
During a November 2008 videoconference hearing before the 
undersigned Veterans' Law Judge, the Veteran testified that 
his physicians at the VA hospital told him it was possible 
that hypertension is associated with his service connected 
PTSD, however he also stated that they will not comment on 
the relationship.

The Veteran has been granted service connection for PTSD, 
currently evaluated as 30 percent disabling.  

Service treatment records are absent of any findings of 
hypertension or high blood pressure during the Veteran's 
active service.  The separation examination showed the 
Veteran's blood pressure was recorded at 128/70 and no 
findings of hypertension or treatment thereof was reported.

VA outpatient treatment reports from December 2003 to April 
2007 reflect that the Veteran was treated for and diagnosed 
with hypertension, also characterized as essential.  In PTSD 
evaluations from December 2003 to October 2004, hypertension 
was listed in Axis III of the diagnostic impression, 
indicating hypertension was a general medical condition that 
was potentially relevant to the understanding or management 
of the Veteran's mental disorder, in this case PTSD.  

Private medical records from February 1995 to September 2003 
reflect that Veteran was on medication for hypertension.  

In a March 2005 private medical record, the Veteran's 
treating physician, Dr. L., reported that he had been 
treating the Veteran since February 1995 and the Veteran 
began treatment for hypertension in April 1997.  The Veteran 
reported that since his service in Vietnam, he suffered from 
anxiety and panic attacks and is still under care for his 
PTSD.  Dr. L. noted that the Veteran's blood pressure 
required two medications for control at this time.  Finally, 
Dr. L. opined that it was certainly possible, within a 
reasonable degree of medical certainty, that the Veteran's 
PTSD had adversely affected his hypertension and necessitated 
the use of dual medications.

After a careful review of the record and resolving all doubt 
in favor of the Veteran, the Board finds that on balance the 
evidence supports the Veteran's claim for service connection 
for hypertension, as secondary to the service-connected 
disability of PTSD.  The objective evidence of record 
demonstrates that the Veteran has a current diagnosis of 
hypertension, is service-connected for PTSD and a 
relationship between the hypertension and his service-
connected PTSD is established by way of a medical nexus 
opinion.  In addition, the record does not include any other 
evidence that would contradict the nexus opinion furnished.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for hypertension, as secondary to the 
service-connected disability of PTSD, is warranted.


ORDER

Service connection for hypertension, as secondary to the 
service-connected disability of PTSD, is granted.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  

In statements and testimony presented throughout the duration 
of the appeal the Veteran contends that his current bilateral 
hearing loss and tinnitus are related to his active service.  
He testified in a November 2008 video conference hearing that 
he sustained significant noise exposure while serving in 
combat in Vietnam on active duty, including explosions, motor 
and rocket attacks, gunfire and riding in helicopters without 
earplugs.

The Veteran submitted a United States Army Environmental 
Hygiene Agency Database for Assessing the Annoyance of the 
Noise of Small Arms as well as an Army Training Manual for 
Flight Personnel as supporting evidence of noise exposure in 
service.

A November 2008 statement from the Veteran's employer 
reported that in his 30+ years of employment, the company has 
not run heavy machinery or any other equipment that might 
have adversely affected the Veteran's hearing.  

Service treatment records are absent of any findings or 
complaints of hearing loss or tinnitus.  The separation 
examination does reflect any findings of defects in the 
Veteran's hearing.

The Board recognizes that, in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions 
deal with the question of whether a particular disease or 
injury occurred in service; that is, what happened then, and 
not the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.

The Veteran's awards and decorations include a Combat 
Infantryman's Badge, a Purple Heart, and a Bronze Star Medal 
with "V" device indicating combat service.  In particular, 
the attachment of the "V" device, indicates service with 
valor and reflective of combat participation. See generally 
Army Regulation 672-5-1, 40.  As the evidence of record 
supports a finding that the Veteran was engaged in combat 
during his active duty service, the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are for application in 
this case.  Thus, the Board accepts that the Veteran was 
exposed to loud noise during his active service.

VA outpatient treatment reports from December 2003 to April 
2007 reflect the Veteran is currently treated for hearing 
loss and tinnitus.  A March 2007 report of audiologic 
consultation and evaluation reflects the Veteran complained 
of tinnitus in both ears that was constant and bothersome to 
daily activities.  A significant history of military noise 
exposure is also noted.  The March 2007 report contains word 
recognition scores of 92 percent for both ears, which 
establish that the Veteran has developed a disability due to 
impaired hearing within VA standards.  See 38 C.F.R. § 3.385 
(2008).  Also, this reports includes the results from an 
audiologic evaluation, which reveal normal hearing 
sensitivity through 1000 Hertz, sloping to mild sensorineural 
hearing loss in the right ear and normal hearing sensitivity 
through 250 Hertz, sloping to mild sensorineural hearing loss 
in the left ear.  An April 2007 report indicates that the 
Veteran was considered for Tinnitus Retraining Therapy, 
although he was ultimately not found not to be a candidate.  

In considering the evidence of exposure to loud noise in 
service, evidence of current bilateral sensorineural hearing 
loss and tinnitus and the Veteran's lay statements of a 
continuity of symptoms since active service, a VA examination 
is necessary to obtain an opinion as to whether the Veteran's 
current hearing loss and tinnitus are related to or 
aggravated by his military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  





Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA audiology examination by an 
appropriate specialist to determine the 
current nature and etiology of his 
bilateral hearing loss and tinnitus.  The 
claims folder must be made available to 
and reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
the disabilities found.  The examiner 
should also express an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not that the 
Veteran's current bilateral hearing loss 
and tinnitus are related to his active 
service, to include noise exposure 
resulting from the Veteran's combat during 
active service. A complete rationale for 
any opinions should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claims for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


